Exhibit 10.10i

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

FOURTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 10, 2014 (the “Amendment Effective Date”), is
by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

Section 1.01 New Definitions. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“Short-Term Solar Bonds” means any Solar Bonds having a maturity date which
precedes the Maturity Date.

“Short-Term Solar Bonds Issuance” means any Short-Term Solar Bonds issued
pursuant to a Solar Bond Financing.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-1-



--------------------------------------------------------------------------------

“Short-Term Solar Bonds Credit Support” means an identified portfolio of
(i) Unencumbered Excluded Subsidiary Assets, (ii) Excluded Property of the
Borrower, or (iii) any other assets of the Borrower not subject to
Administrative Agent’s Lien or any other Permitted Lien.

“Solar Bond” means a debt instrument, including, but not limited to, bonds,
promissory notes or debentures, directly issued by Borrower to purchasers
pursuant to a Solar Bonds Financing.

“Solar Bonds Financing” means one or more Solar Bonds Issuances where (i) any
indenture covering any such Indebtedness contains a prohibition on the holders
of the applicable Solar Bonds from initiating the filing of an involuntary
bankruptcy or similar proceeding against any Loan Party, (ii) the Solar Bonds
issued pursuant to such Solar Bond Issuance are unsecured, (iii) the indenture
or other documents covering any such Indebtedness contain no financial covenants
which are applicable to the Borrower or any of its Subsidiaries, and (iv) all
proceeds of any such Solar Bonds Financing received by Borrower will be subject
to the Payment Direction Letter.

“Solar Bonds Issuance” means Indebtedness of the Borrower issued pursuant to an
indenture and an indenture supplement for a given series of Solar Bonds pursuant
to an effective registration statement on Form S-3 filed by the Borrower with
the SEC.

“Unencumbered Excluded Subsidiary Assets” means, as of a given date of
determination, the current and future remaining and unpaid stream of cash flows
Borrower projects will be paid on or after such date of determination in respect
of Borrower’s direct or indirect interests in the applicable Excluded
Subsidiaries as identified by Borrower pursuant to Section 6.02(o) (which
Excluded Subsidiaries are not already subject to the Lien of the Administrative
Agent or any other Permitted Lien set forth in
Section 7.01(j),(k),(l),(n),(r),(t) or (u)), based upon discounting such unpaid
stream of cash flows at an annual rate equal to six percent (6.00%).

Section 1.02 Amendments to Section 1.01. The following definitions in
Section 1.01 are hereby amended and restated in their entirety to read as
follows:

“Excluded Subsidiaries” means (i) any existing or future acquired or formed
special purpose Subsidiary without employees in which Borrower holds a direct or
indirect interest, established for the purpose of acquiring, leasing, operating,
owning or financing energy systems and any SRECs, directly or indirectly,
including but not limited to solar photovoltaic, battery storage, geothermal and
other renewable energy technologies, in each case, (A) whose committed financing
or equity contribution proceeds are included in the calculation of Available
Take-Out, (B) whose Tax Equity Commitments or Backlever Financing Commitments as
the case may be, have been fully deployed and which Tax Equity Commitments or
Backlever Financing Commitments, as the case may be, are no longer included in
the calculation Available Take-Out, or (C) was acquired or formed solely as an
obligor for a System Refinancing and which has no assets other than those being
borrowed against or securing such System Refinancing, (ii) any existing or
future acquired or formed Immaterial Subsidiary, and (iii) any existing or
future acquired or formed Subsidiary operating as a public utility, Load-Serving
Entity, electric supplier, or political action committee.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-2-



--------------------------------------------------------------------------------

“Material Contract” means, (i) with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $10,000,000 or more or (b) otherwise material to
the business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person or (c) any other contract, agreement,
permit or license, written or oral, of the Borrower and its Subsidiaries as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, and (ii) with respect to Borrower and its
Subsidiaries, each contract or agreement evidencing Tax Equity Commitments,
Backlever Financing or Solar Bonds Financing to the extent any Available
Take-Out exists with respect to such Tax Equity Commitment, Backlever Financing
or Solar Bonds Financing.

“Payment Direction Letter” means one or more payment direction letters from
Borrower or each Excluded Subsidiary that is wholly-owned, directly or
indirectly, by Borrower, which confirms that certain proceeds of Available
Take-Out from Tax Equity Investors, certain cash flows from Host Customer
Agreements and certain proceeds from Backlever Financing, System Refinancing and
Solar Bonds Financing (all as more specifically described therein) received by
Borrower or such Excluded Subsidiary, as applicable, will be distributed
directly to a Borrower account which is subject to a Qualifying Control
Agreement.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, except such dividends or distributions made by an Excluded
Subsidiary in the ordinary course of business pursuant to or as permitted by the
terms of the Tax Equity Commitments, Backlever Financing, System Refinancing, or
Solar Bond Financing (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Borrower or any
other Loan Party, now or hereafter outstanding, (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding, (d) any payment with respect to
any earnout obligation, and (e) equity grants made in the ordinary course of
business in connection with Borrower’s stock option plan. For the avoidance of
doubt, any distribution required under the Payment Direction Letter is not a
Restricted Payment.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-3-



--------------------------------------------------------------------------------

“Security Agreement” means that certain Amended and Restated Security and Pledge
Agreement, dated as of November 1, 2013, among Borrower, the other parties
thereto identified as grantors and Administrative Agent for the benefit of the
secured parties, as such agreement may be amended, modified or supplemented from
time to time.

Section 1.03 Amendment to Section 6.02. Section 6.02 is amended by adding the
following clause (o):

“(o) With respect to any Short-Term Solar Bonds Issuance, within 5 Business Days
after the initial issuance thereof, and within 5 Business Days after the removal
or replacement of any portion of the Short-Term Solar Bonds Credit Support
supporting all Short-Term Solar Bonds Issuances, a certificate substantially in
the form of Exhibit U, prepared as of the date of such issuance or removal or
replacement, as the case may be, which certificate demonstrates compliance with
Section 6.20.”

Section 1.04 Amendment to Section 6.14. Clause (d) of Section 6.14 is hereby
amended and restated in its entirety to read as follows:

“(d) Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (b) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (c) deposit accounts established
solely as payroll and other zero balance accounts and such accounts are held at
Bank of America, (d) deposit accounts established solely for receipt of proceeds
from the sale of Solar Bonds or for the administration or payment of amounts due
with respect to a Solar Bonds Issuance; provided, that, any loan proceeds of a
Solar Bonds Issuance received by the Borrower shall be promptly directed to a
deposit account or other account that complies with clauses (a) through
(c) above as set forth in the Payment Direction Letter, (e) FBO accounts (“for
the benefit of” accounts) established by the Borrower exclusively for the
benefit of prospective participants in a Solar Bonds Issuance, the sole purpose
of which is to hold such prospective participants’ funds in connection with
their participation in such Solar Bonds Issuance, and (f) other deposit
accounts, so long as at any time the balance in any such account does not exceed
$10,000 and the aggregate balance in all such other deposit accounts does not
exceed $100,000.”

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-4-



--------------------------------------------------------------------------------

Section 1.05 Amendment to Article VI. Article VI is hereby amended by adding a
new Section 6.20 as follows:

“(a) As long as any Short-Term Solar Bonds remain outstanding, as of the date
any certificate is delivered pursuant to Section 6.02(o), Borrower and its
Subsidiaries shall hold, in the aggregate, directly or indirectly Short-Term
Solar Bonds Credit Support with an aggregate value of (as calculated in
accordance with Borrower’s ordinary course of business practices) not less than
125% of the outstanding principal balance of all outstanding Short-Term Solar
Bonds Issuance as of such date;

(b) As of the date of issuance of any Short-Term Solar Bonds Issuance, Borrower
shall certify to Administrative Agent compliance with clause (a) above, in
accordance with Section 6.02(o); and

(c) Borrower shall have a right to remove or replace any of the identified
Short-Term Solar Bonds Credit Support at any time, so long as Borrower certifies
to Administrative Agent its compliance with clause (a) above, in accordance with
Section 6.02(o), as of the date of any such removal or replacement.

Section 1.06 Amendment to Section 7.01. Section 7.01(s) is hereby amended by
deleting and restating clause (s) as follows:

“(s) Reserved.”

Section 1.07 Amendments to Section 7.02. Section 7.02 is hereby amended by
deleting and restating clause (q) as follows:

“(q) Solar Bonds Financing so long as the aggregate outstanding principal amount
of (x) Short-Term Solar Bonds Issuances at no time exceed $[***], and (y) all
Solar Bonds issued pursuant to all Solar Bonds Issuances (including Short-Term
Solar Bonds Issuances) at no time exceeds $[***];”

Section 1.08 Amendments to Section 7.03. Clause (i) of Section 7.03 is hereby
amended and restated in its entirety to read as follows:

“(i) Investments in Excluded Subsidiaries (x) in accordance with the applicable
Tax Equity Documents, Backlever Financing, System Refinancing or Solar Bonds
Financing, as the case may be, in the ordinary course of business, (y) of PV
Systems which are in operation as collateral to secure accounts receivable
financing in which the net proceeds (after deduction of reasonable fees and
expenses) is distributed to Borrower and (z) pursuant to any repurchase of
assets permitted by Section 7.02(j);”

Section 1.09 Amendment to Section 7.04. Clause (b) of Section 7.04 is hereby
amended and restated in its entirety to read as follows:

“(b) any Excluded Subsidiary may (i) dispose of all or substantially all its
assets (including any Disposition that is in the nature of a liquidation) as set
forth in Section 7.05(e), (ii) so long as no Default or Event of Default exists
or would result therefrom, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it in connection with
a System Refinancing, so long as the surviving entity is an Excluded Subsidiary
or (iii) so long as no Default exists or would result therefrom, merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it in connection with a Tax Equity Commitment, Backlever
Financing or Solar Bonds Financing, in each case so long as the Tax Equity
Commitments Backlever Financings or Solar Bonds Financing of such Excluded
Subsidiary are not included in the calculation of Available Take-Out and the
exclusion of such Tax Equity Commitments, Backlever Financings or Solar Bonds
Financing from the calculation of Available Take-Out does not result in a
Borrowing Base Deficiency;”

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-5-



--------------------------------------------------------------------------------

Section 1.10 Amendments to Section 7.05. Clauses (g) and (h) of Section 7.05 are
hereby amended and restated in their entirety to read as follows:

“(g) (i) Disposition of assets of an Excluded Subsidiary as a result of a
foreclosure of a Permitted Lien in connection with a Backlever Financing or
System Refinancing so long as such foreclosure does not result in a Borrowing
Base Deficiency or (ii) disposition of any Short-Term Solar Bonds Credit
Support, or any assets of an Excluded Subsidiary or Excluded Subsidiaries not
subject to the Lien of Administrative Agent or any other Permitted Lien set
forth in Section 7.01(j),(k),(l),(n),(r),(t) or (u), in connection with a
Short-Term Solar Bond Issuance in order to satisfy the Borrower’s outstanding
payment obligations and liabilities with respect to such Solar Bonds Issuance;
and

(h) Dispositions made in the ordinary course of business in accordance with the
applicable Tax Equity Documents, Backlever Financing documents, Solar Bonds
Financing documents, and System Refinancing documents.”

Section 1.11 Amendment to Section 7.08. Section 7.08 is hereby amended and
restated in its entirety to read as follows:

“Enter into or permit to exist any transaction or series of transactions with
any officer, director or Affiliate of such Person other than (a) advances of
working capital to any Loan Party, (b) transfers of cash and assets to any Loan
Party, (c) intercompany transactions expressly permitted by this Agreement,
(d) normal and reasonable compensation (including grant of stock options in
accordance with Borrower’s stock option plan) and reimbursement of expenses of
officers and directors, (e) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on fair and reasonable terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable arm’s
length transaction with a Person other than an officer, director or Affiliate,
(f) transactions contemplated by the Tax Equity Documents, Backlever Financings,
System Refinancings or Solar Bond Financings (g) transactions with Tesla Motors,
Inc. with respect to the sharing of battery technologies and use of joint
facilities for sales and marketing purpose, and (h) transactions approved by the
board of directors of the Borrower or any authorized committee thereof, provided
that such approval shall have included a determination by the board of directors
or such committee, as the case may be, that such transaction is fair to, and in
the best interest of, the Borrower.”

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-6-



--------------------------------------------------------------------------------

Section 1.12 Amendments to Section 7.16. The first paragraph of Section 7.16 is
hereby amended and restated in its entirety to read as follows:

“Except with respect to Sections 7.01(s), 7.02(q), 7.06(b) and 7.09(a)(ii) which
shall at all times be applicable to Borrower and each of its Subsidiaries, the
covenants set forth in this Article VII shall in no way be applicable to the
activities of the Excluded Subsidiaries required, contemplated or permitted
under (i) the Tax Equity Documents, Backlever Financings, or System Refinancings
in effect on the Closing Date, (ii) the Tax Equity Documents, or documents
related to Backlever Financings, executed after the Closing Date which are
materially similar to the Tax Equity Documents or documents related to Backlever
Financings in effect on the Closing Date or otherwise approved in accordance
with Section 2.01(b)(ii), and (iii) all other Tax Equity Documents, Backlever
Financings or System Refinancings to the extent the obligations of Borrower and
its Subsidiaries thereunder (x) do not materially impair the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
(y) could be reasonably expected to result in a Material Adverse Effect or
(z) do not restrict the ability of Borrower or any Excluded Subsidiary to
perform its obligations under the Payment Direction Letter; provided, however,
under no circumstance shall a Subsidiary incur a Lien on the assets or equity of
any Loan Party (other than a Permitted Lien).”

Section 1.13 Amendment to Section 7.17. Section 7.17 is hereby amended and
restated in its entirety to read as follows:

“Section 7.17 Prepayment of Notes/Solar Bonds; Maturity Date Payment of Solar
Bonds.

(a) Voluntarily prepay, redeem, purchase, defease or otherwise voluntarily
satisfy in any manner (including by the exercise of any right of setoff) the
obligations owed (but, for avoidance of doubt, excluding regularly scheduled
interest payments due in the ordinary course) under the Notes.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-7-



--------------------------------------------------------------------------------

(b) Voluntarily prepay, redeem, purchase, defease or otherwise voluntarily
satisfy in any manner (including by the exercise of any right of setoff) the
obligations owed (but, for avoidance of doubt, excluding regularly scheduled
interest payments due in the ordinary course) under any Solar Bond Financings so
long as principal payments due upon the maturity of each Short-Term Solar Bonds
Issuance shall be satisfied using the proceeds of any (i) sale, Backlever
Financing or System Refinancing of the Short-Term Solar Bonds Credit Support or
any assets of an Excluded Subsidiary or Excluded Subsidiaries not subject to
Administrative Agent’s Lien or any other Permitted Lien set forth in
Section 7.01(j),(k),(l),(n),(r),(t) or (u), or (ii) issuance of new Solar Bonds
Financings.”

Section 1.14 Amendment to Section 8.01(e). Section 8.01(e) is hereby amended and
restated in its entirety to read as follows:

“(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the $10,000,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, in each case having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000 or any other event occurs, in each case of the foregoing (A) and
(B), the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or”

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-8-



--------------------------------------------------------------------------------

Section 1.15 Amendment to Article XI. Article XI is hereby amended by adding the
following Section 11.22:

“Section 11.22 Borrower, Administrative Agent and Lenders hereby agree that,
solely in accordance with Section 8(e) of that certain Security Agreement, dated
as of September 24, 2014, by and between Finco, as grantor and the
Administrative Agent, on behalf of the Lenders, as secured party, that Finco may
make UCC-3 filings in accordance with the terms therein.”

Section 1.16 Amendment to Exhibits. The Exhibits to the Credit Agreement are
hereby amended by adding a new Exhibit U set forth as Annex I attached hereto.

ARTICLE II.

CONDITIONS TO EFFECTIVENESS

Section 2.01 Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a) Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent.

(b) No Default or Event of Default shall exist.

(c) Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of Borrower.

(d) The Administrative Agent shall have received from Borrower, for the account
of each Lender that executes and delivers a signature page hereto to the
Administrative Agent on or before 3:00 pm (Pacific time) on October 10, 2014
(each such Lender, a “Consenting Lender”, and collectively, the “Consenting
Lenders”, an amendment fee in an amount equal to ten (10) basis points on the
aggregate Revolving Commitments of such Consenting Lender (prior to giving
effect to this Amendment).

ARTICLE III.

POST AMENDMENT EFFECTIVE DATE COVENANTS

Section 3.01 Post-Amendment Effective Date Conditions. On or before the initial
Solar Bonds Issuance (as defined in the Credit Agreement, as amended by this
Amendment), the Administrative Agent shall have received an updated Payment
Direction Letter (in form and substance satisfactory to Administrative Agent)
executed by Borrower and each of its Subsidiaries. This Section 3.01 shall
supersede in its entirety the post-closing obligation set forth in
Section 3.01(c) of the Second Amendment to the Amended and Restated Credit
Agreement, dated as of July 11, 2014, by and among Borrower, the lenders party
thereto and Administrative agent.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IV.

MISCELLANEOUS

Section 4.01 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 4.02 Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e) After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 4.03 Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-10-



--------------------------------------------------------------------------------

Section 4.04 Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 4.05 Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 4.06 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 4.07 Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 4.08 Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

Section 4.09 No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 4.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 4.11 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 4.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

  SOLARCITY CORPORATION,      a Delaware corporation      By:  

/s/ Brad Buss

     Name:   Brad Buss      Title:   Chief Financial Officer   

ADMINISTRATIVE AGENT:

  BANK OF AMERICA, N.A.,      in its capacity as Administrative Agent      By:  

/s/ Dora Brown

     Name:   Dora Brown      Title:   Vice President   

LENDERS:

  BANK OF AMERICA, N.A.,      in its capacity as Lender, L/C Issuer and
Swingline Lender      By:  

/s/ Thomas R. Sullivan

     Name:   Thomas R. Sullivan      Title:   Senior Vice President      CREDIT
SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender      By:  

/s/ Mikhail Faybusovich

     Name:   Mikhail Faybusovich      Title:   Authorized Signatory      By:  

/s/ Whitney Gaston

     Name:   Whitney Gaston      Title:   Authorized Signatory      SILICON
VALLEY BANK,      as a Lender      By:  

/s/ Mona Maitra

     Name:   Mona Maitra      Title:   Vice President   

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)



--------------------------------------------------------------------------------

 

BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

By:  

/s/ Randall Lee

Name:   Randall Lee Title:   AVP Relationship Manager

ONEWEST BANK, FSB

as a Lender

By:  

/s/ Michael MacDonald

Name:   Michael MacDonald Title:   Executive Vice President

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

By:  

/s/ Kyle J. Shelly

Name:   Kyle J. Shelly Title:   Vice President

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)



--------------------------------------------------------------------------------

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

Dated as of: October 10, 2014

 

GUARANTORS:

    POPPY ACQUISITION LLC   By:  

/s/ Lyndon Rive

  Name:   Lyndon Rive   Title:   President and CEO   ZEP SOLAR LLC   By:  

/s/ Lyndon Rive

  Name:   Lyndon Rive   Title:   President and CEO

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Annex I

Form of Exhibit U

SHORT-TERM SOLAR BONDS CREDIT SUPPORT CERTIFICATE

This Short-Term Solar Bonds Credit Support Certificate (this “Certificate”)
dated as of                     , 20     is delivered to you pursuant to
Section 6.02(o) of the Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified or supplemented and in effect from time
to time, the “Credit Agreement”) by and among SolarCity Corporation, a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower from time to
time party thereto as guarantors, certain banks and financial institutions from
time to time party thereto as lenders (the “Lenders”), and Bank of America,
N.A., as administrative agent (together with its successors and permitted
assigns in such capacity, the “Administrative Agent”), sole lead arranger and
sole book manager. Each capitalized term used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.

The undersigned Responsible Officer of Borrower hereby certifies, represents and
warrants as of the date hereof that he/she is the                     of
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrower, and that:

(a) [as of                     , 20     (the “Computation Date”), Borrower has
made a Short-Term Solar Bonds Issuance, titled
[—]% Solar Bonds, Series 20[—]/[—]-[—], in the principal amount of up to $[—]
pursuant to that certain Prospectus Supplement No. [—], Registration No. 333-[—]
dated [—], 20[—];]

(b) [as of                     , 20     (the “Computation Date”), Borrower has
removed certain assets from its portfolio of Short-Term Solar Bonds Credit
Support [and has replaced such assets with alternative Short-Term Solar Bonds
Credit Support], [each] as identified on Schedule 2;]

(c) all information contained herein and attached hereto are true and complete
in all material respects, and all calculations contained herein and attached
hereto as Schedule 1 (the “Credit Support Certificate Calculations”) are true
and complete in all material respects;

(d) as of the Computation Date, the aggregate value of the Short-Term Solar
Bonds Credit Support (as calculated in accordance with Borrower’s ordinary
course of business practices) equals $             and the outstanding principal
balance of all outstanding Short-Term Solar Bonds Issuances as of the
Computation Date equals $             ; and

(e) the ratio of the Short-Term Solar Bonds Credit Support aggregate value to
the aggregate Short-Term Solar Bonds Issuances outstanding principal balance is
no less than 1.25:1.0.

[Remainder of page intentionally left blank]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Credit Support Certificate
to be executed and delivered, and the certifications and warranties contained
herein to be made on behalf of the Borrower, by a Responsible Officer of the
Borrower as of the date first written above.

 

SOLARCITY CORPORATION,

a Delaware corporation

By:  

 

Name:   Title:  

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1

Short-Term Solar Bonds Credit Support

Portfolio and Values

[To be provided by the Borrower on each Calculation Date]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 2

List of Removed or Replacement Short-Term Solar Bonds Credit Support

[see attached.]

The registrant agrees to furnish to the Securities and Exchange Commission upon
request a copy of any omitted schedule or exhibit.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.